Citation Nr: 0719526	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1970 to March 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2004 
rating decision by the Indianapolis, Indiana Department of 
Veterans Affairs (VA) Regional Office (RO) which continued a 
10 percent rating for bilateral pes planus.  In March 2006 a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.  During the hearing, 
the veteran identified an additional VA X-ray report from 
January 2006.  He submitted a waiver of RO consideration.


FINDINGS OF FACT

The veteran's bilateral pes planus is no more than moderate; 
characteristics of severe pes planus, such as objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities, are not 
shown.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Code (Code) 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  January 2004 and January 
2006 letters advised him of the evidence necessary to 
substantiate the claim for an increased rating, and advised 
him of his and VA's responsibilities in claims development 
and to submit any evidence in his possession pertinent to the 
claim.  September 2005 statement of the case (SOC) and 
December 2005 supplemental SOC provided the text of 
applicable regulations and explained what the evidence showed 
and why the claim was denied.  While the veteran was not 
given notice regarding effective dates of awards, he is not 
prejudiced by the absence of such notice, as the decision 
below does not address any effective date questions.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006).  The 
veteran has had full opportunity to supplement the record and 
participate in the adjudicatory process after notice was 
provided.

The veteran's service medical records and all pertinent 
treatment records have been secured.  The RO arranged for a 
VA examination in January 2004.  He has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.


B.		Factual Background

Service connection was granted for bilateral pes planus, 
rated 10 percent, by a May 1971 rating decision.  The 10 
percent rating has been in effect for more than 20 years, and 
is "protected".  See 38 C.F.R. §  3.951(b).

In November 2003, the veteran requested an increase.

VA treatment records from January 2002 to December 2005 do 
not show any treatment for the bilateral pes planus.

On January 2004 VA examination the veteran reported localized 
pain around his arches.  He stated that his feet began to 
ache badly if he stood more than 45 minutes.  Physical 
examination revealed no skin lesions and no obvious joint 
deformities.  There was no tenderness or swelling, and no 
evidence of tendonopathy.  There as no pain when assessing 
the Achilles tendon, and no pain upon heel percussion.  There 
was mild tenderness of both soles around the mid foot.  
Peripheral pulses were strong and symmetric.  There was no 
skin cyanosis.  Ankle dorsiflexion was 20 degrees, flexion 
was 40 degrees bilaterally without pain.  There was a 
suggestion of ankle valgus deformities.  X-rays of the feet 
revealed bony structures intact, joint spaces well preserved, 
alignment normal, and a heel spur on the left.

January 2006 VA X-rays of the feet revealed no acute 
radiographic bony abnormalities of either foot. 

At the March 2006 Travel Board hearing, the veteran testified 
that he is unable to stand for long periods of time, because 
his feet start to really bother him.  He also stated that he 
told the examiner during his appointment that he was not 
experiencing any pain or swelling.




C.		Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Code 5276 (for pes planus) provides for a 10 percent rating 
where either bilateral or unilateral pes planus is moderate, 
with weight-bearing line over or medial to the great toe, 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet.  For pes planus that is severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, a 20 percent 
rating is to be assigned when it is unilateral, and a 30 
percent rating when it is bilateral.  38 C.F.R. § 4.71a.

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board finds that a rating in excess of 10 percent for 
bilateral pes planus is not warranted because there is no 
competent evidence that the pes planus is more than moderate  
On January 2004 VA examination there was no evidence of 
marked deformity; there was no pain on manipulation; and 
there were no swelling or callosities.  X-rays in 2004 and 
2006 showed no abnormalities.  VA treatment records do not 
show any treatment for this disability, and the veteran has 
indicated that he is not under any active treatment for his 
feet.  

The Board has considered whether the disability may be rated 
under any other Codes pertaining to the feet.  However, other 
Codes that provide for a rating in excess of 10 percent do 
not apply because the pathology by those Codes (e.g., claw 
foot for Code 5278) is not shown.  The preponderance of the 
evidence is against the veteran's claim.  Accordingly, a 
rating in excess of 10 percent for the veteran's bilateral 
pes planus must be denied.


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


